DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney, Mr. Edwin Flores on 05/07/2021.

The application has been amended as follows: 
Please refer to the appended document for an entire listing of all the examiner’s amendments that have been developed with input from applicant’s attorney, Mr. Edwin Flores. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to disclose that the first expandable bellows is secured between a driving fluid chamber surface of the rigid plate and a first side of the pump housing and the second expandable bellows is secured between a pumping fluid chamber surface of the rigid plate and a second side of the pump housing (as depicted in Figure 5C). As described in the previous office action dated 11/23/2020, Brenan discloses a pump head that is similar to the claimed pump head of claim 1. However, Brenan’s moveable element comprises two rigid plates (1, 2) wherein a first expandable bellows (8) is 
Saalfrank (US 2,613,610) discloses a similar pump head with two bellows (25, 26) attached on either side of a rigid plate (27). However, the rigid plate allows for fluid communication between these two bellows (via passage 28 in the rigid plate) and therefore neither of these bellows can drive the other bellows by accepting a driving fluid as claimed. 
 Sheen (US 2,613,607) discloses another similar pump head with two bellows (20, 21) attached on either side of a rigid plate (26). However, these bellows are communicated with each other and so neither bellows drives the other bellows with driving fluid as claimed. 
It is further noted that Taifu (US 4,456,568) discloses a bellows-type apparatus wherein a housing (15) is open to the atmosphere (via ports formed in casing 15 that are covered by filter 17) around the circumferential exterior surfaces of an expandable bellows facing away from the interiors of the expandable bellows and parallel to the axial direction of expansion and contraction (as seen in Figure 2, the ports are formed around the circumferential exterior surface of bellows 16). These ports aid in expansion and contraction of the bellows by atmospheric pressure communicating with the bellows via these ports (via filter 17, see column 2, lines 33-37). This would anticipate the other 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Hence, claim 1 and its respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746